Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
 This Action is in response to the papers filed on July 14, 2022. Claims 1-4, 8-16, 19-36, 38-42, 44-60, 62, 71-77, 79, 88-89, 107-108 and 111-115 are currently pending. Claims 41 and 111-115 have been amended by Applicants’ amendment filed on July 14, 2022. No claims were canceled or added.
Applicants’ election without  traverse of Group III, claim(s) 41, 42 and  111-115 was previously acknowledged. 
Additionally,  Applicants’ election of the following species was previously acknowledged:
b. TPOR/MPLR(478-582)- SEQ ID NO: 96. As the species of tyrosine kinase activating domain.
i. IL-7Ra and IL-12Rb2, as the species of two STAT-activation domains.
j. IL-7Ra and IL-12Rb2, as the species of two receptors.

Claims 1-4, 8-16, 19-36, 38-40, 44-60, 62, 71-77, 79, 88-89 and 107-108  were previously withdrawn from further consideration by Applicants pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. 
The restriction requirement between Group I-VIII was previously made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Therefore, claims 41, 42 and 111-115  are currently under examination to which the following grounds of rejection are applicable.	
Priority
This application was filed on March 1, 2019 and is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/637,600, filing date 3/2/2018.
Thus, the earliest possible priority for the instant application is March 2, 2018.
Claim 41 has been amended to recite “the tyrosine effector domain comprises at least two STAT activation domains obtained from two cytokine receptors, wherein the STAT activation domains are in tandem.” Support for the recitation of “tandem tyrosine effector domains” is found at page 81, lines 23-28 of provisional application 62/637,600. 

    PNG
    media_image1.png
    253
    1082
    media_image1.png
    Greyscale

Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 101
In view of Applicants’ amendment of claim 41 to recite “the tyrosine effector domain comprises at least two STAT activation domains obtained from two cytokine receptors, wherein the STAT activation domains are in tandem.”, the rejection of claims 41 and 112-114 under 35 U.S.C. 101 has been withdrawn.
As applicants concede, Figure 1 of Boger et al. does not disclose a chimeric cytokine receptor with two STAT-activation domains obtained from two cytokine receptors, wherein the STAT activation domains are in tandem, as recited in currently amended claim 41.
         Applicants’ arguments are moot in view of the withdrawn rejection. 
    
                                   Claim Rejections - 35 USC § 103 	In view of Applicants’ amendment of claim 41 to recite “ An inducible chimeric cytokine receptor comprising at least two identical polypeptide monomers each”,  the rejection of claims 41 and 112-114 under 35 U.S.C. 103(a) as being unpatentable over  Leen et al (US Patent 10/548,921; Citations are from US Pub.2014/0050709) in view of Tanaka et al. (US Patent 10,336, 810, of record; Citations are from U.S. Pub. 2018/0037630) and further in view of  Boger et al., (2001; Bioorganic & Medicinal Chemistry, pp. 557-562; of record IDS filed on 8/13/2019) has been withdrawn.
As Applicants allege at page 17 of the remarks filed on July 14, 2022, “Leen's polypeptide can allegedly be expressed in a cell but it must interact with a non-identical polypeptide, e.g., an endogenous IL2Rγ polypeptide or a different chimeric polypeptide (e.g., an IL-13Rαl + IL2Rγ polypeptide) t3A modified Leen polypeptide that includes the additional STAT activation domain from Tanaka would not result in "two identical polypeptide monomers" because the single modified polypeptide would still require pairing with a nonidentical polypeptide to form a heterodimeric CCR”.
Applicants’ arguments are moot in view of the withdrawn rejection. 

***
In view of Applicants’ amendment of claim 41 to recite “ An inducible chimeric cytokine receptor comprising at least two identical polypeptide monomers each”,  the rejection of claim 42 under 35 U.S.C. 103(a) as being unpatentable over  Leen et al (US Patent 10/548,921; Citations are from US Pub.2014/0050709) in view of in view of Tanaka et al. (US Patent 10,336, 810, of record; Citations are from US Pub. 2018/0037630) as applied to claim 41 above, and further in view of  Brogdon et al (US Patent 10,287,354) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

***
In view of Applicants’ amendment of claim 115 to recite “ An inducible chimeric cytokine receptor comprising at least two identical polypeptide monomers each”,  the rejection of claim 115 under 35 U.S.C. 103(a) as being unpatentable over  Leen et al (US Patent 10/548,921; Citations are from US Pub.2014/0050709) in view of Tanaka et al. (US Patent 10,336, 810, of record; Citations are from U.S. Pub. 2018/0037630) and Boger et al., (2001; Bioorganic & Medicinal Chemistry, pp. 557-562; of record IDS filed on 8/13/2019) as applied to claims 41 and 112-114 above, and further in view of Frost et al., (WO 2019/055946) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 1-4, 8-16, 19-36, 38-42, 44-60, 62, 71-77, 79, 88-89, 107-108 and 111-115 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6-13, 23-47, 51, 53-56 of copending Application No. 16,804,917, in view of Shum et al., (Date of Publication August 22, 2017; Cancer Discovery, of record IDS filed on  8/13/2019).
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Claim Rejections - 35 USC § 112
Claim 42 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of its recitation of “or derived from,” in line 3. The specification does not provide a per se definition of the quoted phrase in the context of an inducible chimeric cytokine receptor. Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization, especially since the claimed starting material encompasses transmembrane domains as diverse as EPOR, GP130, PRLR, GHR, GCSFR, PD-I, and TPOR, for example. This rejection could be overcome by substituting "isolated" for "derived" in the claim.                                                            New Grounds of Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 41 and 112-114 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boger et al., (2001; Bioorganic & Medicinal Chemistry, pp. 557-562; of record IDS filed on 8/13/2019) in view of  Leen et al., (US Patent 10/548,921; Citations are from US Pub.2014/0050709; of record). This is a new rejection necessitated by amendment of the claims in the response filed 7/14/2022.
Regarding claim 41, Boger et al., is a review paper teaching the structure of the GH receptor family, a Class I cytokine receptor, such as GHR (growth hormone) and EPOR (erythropoietin) comprising two identical homodimers (page 558; Table 1) each one comprising : (a) a dimerization domain, (b) a tyrosine kinase activating domain comprising a transmembrane domain and a Janus Kinase (JAK) binding domain, and (c) tyrosine kinase effector domain comprising one STAT -activation domain (page 558; col. 2, Figures 1, 2, 3 and 5). 

    PNG
    media_image2.png
    564
    917
    media_image2.png
    Greyscale

Boger does not teach two STAT-activation domains in tandem. Boger does not teach that the activation domains are obtained from two cytokine receptors.
Before the effective filing date of the claimed invention, Leen discloses a single bicistronic construct (#3) that encodes the exodomains for both IL4 and IL13 receptors with the signal transducing IL2 and IL7 receptors (paragraph [0148] of the published application) which comprise a STAT5-activating sequence for production of production of Th1 cytokines  (paragraph [0148]; Figure 3).
With the aim of recruiting the same Janus kinase (JAK)-signal transducer and activator of transcription (Stat5) pathway, it would have been obvious for one of ordinary skill in the art to replace the tyrosine kinase effector domain comprising one STAT -activation domain of Boger for the tyrosine kinase effector domain of Leen comprising both IL2 and IL7 receptors comprising a STAT5-activating sequence for production of Th1 cytokines with a reasonable expectation of success. The manipulation of previously identified DNA fragments and cell transformation systems is within the ordinary level of skill in the art of molecular biology. The practitioner in the art would readily understand that when both IL2 and IL7 receptors are transcribed as a single RNA, they are under the control of a single promoter and when they are transcribed as separate mRNAs, they are under the control of separate promoters.  Accordingly, the generation of two cytokine IL2 and IL7 receptors wherein the STAT-activation domains are expressed intracellularly in tandem rather than as separate proteins would have been obvious, particularly because Leen discloses “a single bicistronic construct (#3) that encodes the exodomains for both IL4 and IL13 receptors with the signal transducing IL2 and IL7 receptors” 
Regarding claims 112-114, the combined teachings of Boger and Leen render obvious the inducible chimeric cytokine receptor of claim 41. Moreover, Boger et al., discloses the transmembrane domain obtained from a EPOR or GHR (claim 112), a JAK binding domain obtained from a EPOR or GHR (claim 113) and Leen teaches signal transducing IL2 and IL7 receptors comprising a STAT5-activating sequence (claim 114).
***
Claims  42 and 111 are rejected under 35 U.S.C. 103(a) as being unpatentable Boger et al., (2001; Bioorganic & Medicinal Chemistry, pp. 557-562; of record IDS filed on 8/13/2019) in view of  Leen et al., (US Patent 10/548,921; Citations are from US Pub.2014/0050709; of record) as applied to claim 41 above, and further in view of Brogdon et al (US Patent 10,287,354; of record ).This is a new rejection necessitated by amendment of the claims in the response filed 7/14/2022.
With regard to instant claim 41, the combined teachings of Boger and Leen render obvious the claimed inducible chimeric receptor, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. 
	The combined references do not teach a dimerization domain comprising an FKBP polypeptide.
Before the effective filing date of the claimed invention, Brogdon discloses nucleic acid molecules encoding dimerization pairs including the FKBP and FRB dimerizer-binding pair located intracellularly or extracellularly in a host cell that dimerize in the presence of a dimerization molecule  to activate intracellular domains of the host cell (see Figures 2 and 5).
It would have been obvious for one of ordinary skill in the art to substitute the FKBP dimerization domain of Brogdon et al., for the dimerization domain in the two identical polypeptides monomers of GHR (growth hormone) or EPOR (erythropoietin) of Borger. A skilled artisan would have had a reasonable expectation of success as dimerization of extracellular and intracellular domains of chimaeric constructs to induce activation of the intracellular domains via a FKBP-FRB dimerizer-binding pair was routine and well known in the art before the effective filing date of the claimed invention.
***
Claim 115 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Boger et al., (2001; Bioorganic & Medicinal Chemistry, pp. 557-562; of record IDS filed on 8/13/2019) in view of  Leen et al., (US Patent 10/548,921; Citations are from US Pub.2014/0050709; of record) as applied to claim 41 above, and further in view of Frost et al., (WO 2019/055946; of record) . This is a new rejection necessitated by amendment of the claims in the response filed 7/14/2022.
With regard to instant claim 41, the combined teachings of Boger and Leen render obvious the claimed inducible chimeric receptor, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. 
Boger and Leen do not teach the combination of both IL7Ra and IL12Rb2
Before the effective filing date of the claimed invention Frost et al., discloses genetically modifying a T cell or natural killer (NK) cell of a subject where an intracellular signaling comprises a lymphoproliferative element (LE) including EPOR  IL12RB1, IL12RB2, IL13RA1, IL13RA2, IL15RA, IL17RA, IL17RB, IL17RC, IL17RD, IL17RE, IL18R1.
It would have been obvious for one of ordinary skill in the art to substitute the combination of both signal transducing IL2 and IL7 receptors of Leen for at least two activation domains of  Frost et al., in the context of immunotherapy as taught by Frost et al., with a reasonable expectation of success, particularly because Frost discloses engineered T cells with superior in vivo persistence and antitumor effects, comprising intracellular signaling domains selected from at least IL12RB2 and IL17RA.

*In order to advance prosecution, the Examiner recommends to amend the claims to reflect the structure of the AP1903-inducible chimeric cytokine receptors comprising a portion of the EpoR that contains a transmembrane (EpoR(237-272)), a JAK2 binding motif (EpoR(273-338)), and cytokine tails comprising the IL7R(316-459)-IL12Rb2 (775-825) fragment fusion for pro-persistence STAT5 and pro-inflammatory STAT4 (see for example Figure 30A).

Conclusion
Claims 41, 42 and 111-115 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633